Citation Nr: 0842714	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral 
neurodermatitis of the hands, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Boston, Massachusetts, (hereinafter RO).  

In October 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

While several other issues were previously on appeal, the 
April 2008 rating decision granted service connection for 
PTSD, tinnitus, a right eye disability, and bilateral hearing 
loss, and also included neurodermatitis of the left hand as 
part of the service connected disability.  As such, no other 
issue remains on appeal other than the issue addressed below.  

FINDINGS OF FACT

1.  Neurodermatitis is manifested by swelling, oozing, 
crusting, abnormal texture and mild disfigurement.  

2.  Neurodermatitis of the hands involves 10 percent of the 
body and does not require systemic therapy such as doses of 
corticosteroids or other immunosuppressive drugs; the 
veteran's neurodermatitis does not involve deep scarring or 
cause limitation of motion. 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral neurodermatitis of the hands are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7806 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in April 2006 and April 2008, the 
RO advised the claimant of the information necessary to 
substantiate the claim for an increased rating for bilateral 
neurodermatitis of the hands.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the 
April 2008 letter was fully compliant with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.   As such, the Board finds that the 
duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records, reports from VA 
examinations to include a VA skin examination conducted in 
November 2007, and the veteran's own statements he presented.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
A 10 percent rating for eczema or dermatitis requires at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating for eczema or 
dermatitis requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2008).  Optionally and depending 
upon the predominant disability, ratings for eczema or 
dermatitis can be assigned on the basis of disfigurement of 
the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 
7803, 7804, or 7805).  38 C.F.R. § 4.118, DC 7806 (2008).

The criteria provide for a 10 percent rating for scars other 
than the head, face, or neck that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.).  Diagnostic Code 7801 (2008).  
Such scarring involving 12 square inches (77 sq. cm.) 
warrants a 20 percent rating.  

A 10 percent rating is warranted for scars other than the 
head, face, or neck that are superficial and do not cause 
limited motion that involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Diagnostic Code 7802 
(2008).  This is the only assignable rating under DC 7802. 

The criteria under Diagnostic Code 7803 provide for a 10 
percent rating for superficial scars that are unstable and 
superficial scars that are painful on examination warrant a 
10 percent rating under the criteria codified at Diagnostic 
Code 7804.  The highest assignable rating under DCs 7803 and 
DC 7804 is 10 percent.  Scars may also be rated on the basis 
of the limitation of function of the part affected under 
Diagnostic Code 7805.  

Service connection for neurodermatitis of the right hand was 
granted by a January 1970 rating decision.  A noncompensable 
rating was assigned.  Thereafter, the pertinent evidence 
includes reports from an August 1978 VA examination that 
demonstrated redness and scaling over the knuckles of the 
right hand.  Additional evidence includes reports from an 
April 2006 VA examination that showed the veteran indicating 
that symptoms of his neurodermatitis occur intermittently, as 
often as once a year, with each occurrence lasting two to 
three weeks.  He stated that he had one such attack in the 
previous year, but reported no treatment for that year.  No 
functional impairment was described due to the 
neurodermatitis, and the condition was said to not result in 
the loss of any time from work.  The physical examination at 
that time revealed no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.  
It was reported that the skin lesions were not associated 
with systemic diseases and were not manifested by a nervous 
condition.  

At the most recent VA examination of the veteran's skin 
condition in November 2007, the veteran reported that the 
symptoms of neurodermatitis occur "constantly."  The skins 
disease was said to involve areas that are exposed to the 
sun, including the hands.  However, the disease did not 
involve the face, neck or head.  Described symptoms included 
ulcer formation, itching, and crusting.  No exudation or 
shedding was reported, and the veteran reported no treatment 
for his skin condition over the previous 12 months.  Upon 
physical examination, neurodermatitis and eczema of both 
hands were noted, with manifestations described as swelling, 
oozing, crusting, and abnormal texture with mild 
disfigurement.  There was no exfoliation, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion.  The skin lesions 
were said to involve 50 percent of the exposed area of the 
hands and 10 percent of the whole body and to not be 
associated with any systemic disease.  Following this 
examination and as previously indicated, the April 2008 
rating decision included neurodermatitis of the left hand as 
part of the service-connected disability.  A 10 percent 
rating was assigned for the bilateral skin disability under 
38 C.F.R. § 4.118, DC 7806.   

The evidence set forth above does not show that the veteran's 
neurodermatitis affects 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas of the body, or that it 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  As such, a 30 percent rating cannot 
be assigned under the specific criteria listed at DC 7806.  
Reviewing other potentially applicable criteria for the 
particular skin disability demonstrated in the instant case 
that would provide for a rating in excess of 10 percent, 
there is no evidence that the skin disorder in question 
involves scarring that is deep or causes limited motion.  As 
such, a 30 percent rating cannot be assigned under Diagnostic 
Code 7801.  The clinical evidence of record also does not 
otherwise reveal any objective evidence of limitation of 
functioning of any part affected by the service connected 
neurodermatitis in question so as to warrant increased 
compensation pursuant to Diagnostic Code 7805.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his service connected skin 
disorder, and his service-connected residuals have not shown 
functional limitation beyond that contemplated by the 10 
percent rating currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

The veteran asserts, including in sworn testimony to the 
undersigned at the October 2008 hearing, a much more 
debilitating condition due to his service connected 
neurodermatitis than was demonstrated by the evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
neurodermatitis of the hands is denied.   



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


